United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2163
                                    ___________

Frank Applewhite-Bey,                *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Lewis C. Tripoli, M.D.; Dean         *
Lee, M.D.; Correctional Medical      * [UNPUBLISHED]
Services, Inc.,                      *
                                     *
             Appellees.              *
                                ___________

                              Submitted: June 26, 2008
                                 Filed: July 10, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate Frank Applewhite-Bey appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action in which he had alleged
that defendants were deliberately indifferent to his chronic dry-skin condition. He
also appeals the denial of two of his motions. After carefully reviewing the record and


      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Raymond L.
Erickson, United States Magistrate Judge for the District of Minnesota.
Applewhite-Bey’s arguments, we find no basis for reversal of the order granting
summary judgment. See Popoalii v. Corr. Med. Svcs., 512 F.3d 488, 499 (8th Cir.
2008) (standard of review). We also conclude that the district court did not abuse its
discretion in denying the challenged motions. Accordingly, we affirm the judgment.
See 8th Cir. R. 47B. We also deny the pending motion for oral argument.
                        ______________________________




                                         -2-